Callahan and Moule, JJ.,
dissent and vote to affirm in the following memorandum: CPL 270.35 provides “[ijf at any time after the trial jury has been sworn and before the rendition of its verdict, a juror is unable to continue serving by reason of illness or other incapacity, or for any other reason is unavailable for continued service, or the court finds, from facts unknown at the time of the selection of the jury, that a juror is grossly unqualified to serve in the case or has engaged in misconduct of a substantial nature, but not *713warranting the declaration of a mistrial, the court must discharge such juror.” In our view the terms used in the statute leave the trial court with broad discretion in determining when a juror is “grossly unqualified” and/or has engaged in “misconduct of a substantial nature”. In reference to challenges in choosing a jury, appellate courts have repeatedly admonished that a trial court should lean toward discharging a juror of questionable impartiality (People v Blyden, 55 NY2d 73; People v Branch, 46 NY2d 645; People v Moorer, 77 AD2d 575; People v Sellers, 73 AD2d 697). This admonition is equally applicable in cases such as this, involving sitting jurors, especially where alternates are available {People v Meyer, 78 AD2d 662, 664). From the colloquy that followed the juror’s questioning of the relevancy of the prosecutor’s questions during cross-examination, the trial court properly discharged the juror as grossly unqualified. When asked if he could put his feelings aside and follow the Judge’s instructions, he replied, “Yes, yes, but I feel — you put in two cases in one.” When told by the prosecutor that this is a “crucial area,” he swore that he could put his feelings aside but continued to express his disagreement with the prosecutor’s line of questioning. The remainder of the colloquy consisted of the Judge’s explanation of the relevancy of the prosecutor’s questions. The only other question which touched upon the issue of the juror’s impartiality was asked by the prosecutor when he questioned whether the juror had made up his mind on defendant’s guilt and the juror refused to answer. Under these circumstances, the trial court did not abuse its discretion in dismissing the juror. An appellate court should not supplant a trial court’s initial determination of the qualification of a juror in questionable cases. The demeanor, attitude and voice inflection of a juror may be more telling than his mere affirmative response when questioned about his ability to put his feelings aside. This is especially so when the response is less than unequivocal and convincing as was the response given here (see People v Meyer, 78 AD2d 662, supra). This factor, coupled with the juror’s refusal to respond when asked if his mind was already made up on defendant’s guilt, rendered the juror’s impartiality highly suspect. Given the subjective standard of “grossly unqualified” as set out in the statute, appellate courts should defer to the decision of the trial court which saw and heard the juror and can best perceive bias on the part of the juror. Although the standard of “grossly unqualified” places a greater burden on the moving party than the standard set out in challenging a juror for cause, the latter statute (CPL 270.20) provides some guidance as to the relevant considerations {People v Meyer, supra). CPL 270.20 (subd 1, par [b]) provides that a juror may be challenged for cause when he has “a state of mind that is likely to preclude him from rendering an impartial verdict”. Although the juror stated that he could put his feelings aside, in both responses, he continued to express disagreement with the prosecutor’s approach and refused to respond to the prosecutor’s last question. Given these circumstances* the court properly discharged the juror and replaced him with an alternate. Additionally, replacing this juror with an alternate did not prejudice defendant in any way (see United States v Zambito, 315 F2d 266, cert den 373 US 924; United States v Pérsico, 425 F2d 1375,1386, cert den 400 US 869). Defendant’s constitutional right “to a particular jury chosen according to law, in whose selection he had a voice” was not denied by the substitution of an alternate juror who was chosen in the same manner as the discharged juror (see CPL 270.30). Accordingly, we would affirm the judgment. (Appeal from *714judgment of Supreme Court, Monroe County, Contiguglia, J. — assault, first degree.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.

 As stated in the majority memorandum, the better practice would have been to conduct a further inquiry, in camera, before discharging the juror; however, defendant should not now be allowed to assert this argument after failing to request further inquiry at the time of the incident and stating that he had no further questions to ask the juror (see People v Argibay, 57 AD2d 520, affd 45 NY2d 45).